Name: 90/265/EEC: Council Decision of 7 June 1990 on the alignment of Portuguese prices for certain fruit and vegetables on the common prices
 Type: Decision_ENTSCHEID
 Subject Matter: plant product;  prices;  Europe
 Date Published: 1990-06-14

 Avis juridique important|31990D026590/265/EEC: Council Decision of 7 June 1990 on the alignment of Portuguese prices for certain fruit and vegetables on the common prices Official Journal L 150 , 14/06/1990 P. 0024 - 0024*****COUNCIL DECISION of 7 June 1990 on the alignment of Portuguese prices for certain fruit and vegetables on the common prices (90/265/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 234 (2) thereof, Having regard to the proposal from the Commission, Whereas Article 265 (1) (b) of the abovementioned Act provides for the determination of the rules according to which the Portuguese Republic must align the Portuguese prices which are lower than the common prices to bring them closer to the common prices at the beginning of the 1990/91 marketing year; whereas, in accordance with the abovementioned provisions, that alignment relates to the level of Portuguese prices, expressed in ecus, at 31 December 1989; Whereas Portugal had not yet fixed the institutional prices at 31 December 1989; whereas, however, because of the combined effect of Article 265 (1) of the Act of Accession and the trends in common prices, the gap between the common prices and Portuguese prices as recorded in the records of the 1985 negotiation proceedings may be considered as the maximum gap currently possible; whereas it is justifiable, in the absence of other data, to base the detailed rules relating to Portuguese prices for 1990/91 on this gap; Whereas it is appropriate to provide for a level of alignment which, in conjunction with the provisions applicable during the second stage, will allow a harmonious and gradual alignment of Portuguese prices on the common prices, HAS ADOPTED THIS DECISION: Article 1 1. For the 1990/91 marketing year, the Portuguese Republic shall fix at a level at least equal to the price provided for in paragraph 2 the basic price and the buying-in price in ecus of the following products: - apples, - pears, - apricots, - table grapes, - lemons, - oranges, - tomatoes, - aubergines, - cauliflowers. 2. The minimum prices applicable in Portugal during the 1990/91 marketing year shall be obtained: - by calculating as a percentage the gap between the common prices for the said marketing year and the Protuguese prices as recorded in the records of the 1985 negotiation proceedings, - by reducing that gap by one-sixth. Article 2 This Decision is addressed to the Portuguese Republic. Done at Luxembourg, 7 June 1990. For the Council The President P. FLYNN